Citation Nr: 0123712	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-50 910	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954. 

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an October 1998 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a January 1998 decision of the Board denying 
entitlement to service connection for bilateral defective 
hearing and tinnitus, and, in so doing, remanded the case to 
the Board for further action consistent with an October 1998 
Joint Motion for Remand.

Subsequent to the Court's Order, the Board, in March 1999 and 
June 2000, remanded the case to the RO for additional 
development.  The Board further notes that in December 2000, 
the veteran was granted service connection for tinnitus.  The 
veteran's attorney, in correspondence of February 2001, 
voiced disagreement with the assignment of a 10 percent 
evaluation for the veteran's tinnitus.  Accordingly, the 
issue of an increased rating for service-connected tinnitus 
will be the subject of the REMAND portion of this decision.

In December 1997, a hearing was held in Washington, D.C. 
before the undersigned in the capacity of acting member of 
the Board rendering the final determination in this claim, 
who was designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran does not currently exhibit impaired 
hearing/hearing loss disability as defined by applicable law 
and regulation.


CONCLUSION OF LAW

Chronic defective hearing was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran's service medical records reveal no 
objective findings or subjective complaints of hearing loss.  
On the veteran's separation examination, he had 15/15 on the 
whispered voice test bilaterally, and 15/15 on the spoken 
voice test bilaterally.

In February 1995, the veteran underwent an audiometric 
examination at the Washoe Hearing Center.  The veteran's pure 
tone thresholds were:




HERTZ



500
1000
2000
4000
8000
RIGHT
5
5
5
30
50
LEFT
10
5
5
20
50

The veteran's speech discrimination scores were 100% 
bilaterally.  The audiometric report diagnosed the veteran 
with moderate bilateral high frequency sensorineural hearing 
loss.

In August 1995, the veteran underwent another audiometric 
examination at the Washoe Hearing Center.  The veteran's pure 
tone thresholds were:






HERTZ



500
1000
2000
4000
8000
RIGHT
5
5
5
30
50
LEFT
10
5
5
20
50

The veteran's speech discrimination scores were again 100% 
bilaterally.  The  audiometric examination report diagnosed 
the veteran with moderate bilateral high frequency 
sensorineural hearing loss.  However, Dr. Trimmer, the 
treating physician, stated that the veteran's audiometrics 
were normal.

In February 1996, the veteran underwent an audiometric 
examination at the Washoe Hearing Center.  The veteran's pure 
tone thresholds were:




HERTZ



500
1000
2000
4000
8000
RIGHT
10
10
10
40
50
LEFT
10
10
10
25
50

The veteran once again had speech discrimination scores of 
100%.  The veteran was diagnosed with mild to moderate 
sensorineural hearing loss above 2000 hertz.

In October 1996, the veteran underwent a VA audiometric 
examination.  The examination report states the veteran's 
pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
45
LEFT
10
5
10
5
30

Likewise, the veteran underwent a VA otology examination in 
October 1996.  The examination report states that the 
veteran's tympanic membranes, as well as the ear, nose and 
throat examination were normal.  The examiner diagnosed the 
veteran with mild high frequency sensorineural hearing loss, 
noise induced.

In a January 1998 letter, Dr. Arnow, the veteran's private 
physician, stated that a January 1998 examination revealed 
normal ear canals and eardrums.  An audiogram, performed that 
same month, revealed pure tone thresholds of:




HERTZ



500
1000
2000
4000
8000
RIGHT
10
10
5
45
55
LEFT
10
10
10
25
60

In a letter dated January 1998, Dr. Arnow diagnosed the 
veteran with bilateral high frequency sensorineural hearing 
loss with 100% speech discrimination scores, secondary to 
noise trauma in Korea.  

In June 1998, Dr. Arnow performed an audiometric examination 
on the veteran.  In the examination report, Dr. Arnow stated 
that the veteran's pure tone thresholds were equivalent to 
the January 1998 audiometric examination and were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
15
15
5
45
55
LEFT
15
10
5
25
65

In February 1999, Dr. Arnow performed another audiogram on 
the veteran.  The examination report stated that the veteran 
suffered from bilateral high frequency sensorineural loss 
with pure tone thresholds equivalent to the June 1998 
audiometric examination.  The pure tone thresholds were:






HERTZ



500
1000
2000
4000
8000
RIGHT
10
10
0
40
55
LEFT
10
10
5
30
60

The veteran's speech discrimination scores were 96% in the 
right ear and 100% in the left ear.

In March 1999, a treatment note by Dr. Arnow stated that the 
veteran's ear canals and eardrums were normal.

In a June 1999 letter, Dr. Arnow diagnosed the veteran with 
bilateral high frequency neurosensory loss.

In August 1999, the veteran underwent a VA audiometric and 
otology examination.  The audiometric examination revealed 
the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
45
LEFT
15
10
10
10
25

The veteran had speech discrimination scores of 88% in the 
right ear and 84% in the left ear.  The examiner diagnosed 
the veteran with mild high frequency sensorineural hearing 
loss.  Specifically, the examiner stated that "four 
frequency averaging would place his (the veteran's) hearing 
in the normal range.  The high frequency loss is compatible 
with his history of noise exposure in Korea."  The claims 
file was not available for the examiner's review.  The 
otology examination revealed normal external otoscopic 
findings.  The examiner diagnosed the veteran with mild high 
frequency sensorineural hearing loss compatible with noise 
exposure injury.

Most recently, the veteran underwent a VA audiometric and 
otology examination in November 2000.  The audiometric 
examination revealed pure tone thresholds of:




HERTZ




500
1000
2000
3000
4000
8000
RIGHT
10
5
5
10
25
45
LEFT
10
5
0
5
20
45

Speech recognition scores were 100% bilaterally.  
Tympanometry and acoustic reflexes were within normal limits.  
The examiner diagnosed the veteran with bilateral mild high 
frequency sensorineural hearing loss at 8000 hertz.

Analysis

The veteran contends that he suffers from hearing loss as a 
result of a mortar round explosion he experienced during 
service.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim and that no 
further assistance is required to comply with the VA's duty 
to assist the veteran.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Moreover, where a veteran served 90 days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even thought there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  In addition, 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).

In addition, it should be pointed out that hearing acuity is 
not considered impaired for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 (2000) provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

According to the medical evidence of record, the veteran does 
not currently suffer from impaired hearing/hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2000).  The 
veteran's service medical records reveal no subjective 
complaints or objective findings of hearing loss.  Moreover, 
the claims file shows that the veteran's first indication of 
bilateral hearing loss was not evident until August 1995, 
more than forty years following his separation from service.  

The Board acknowledges that, on various occasions, there was 
present an apparent high frequency sensorineural hearing loss 
at 8000 decibels, as evidenced by the February and August 
1995, February 1996, and February 1999 private audiometric 
examinations.  However, as noted above, the veteran does not 
currently exhibit hearing loss for VA purposes.  

Furthermore, even though the October 1996 VA otology 
examination (referencing the October 1996 audiometric 
examination) diagnosed the veteran with mild high frequency 
sensorineural hearing loss, "noise induced," it appears 
that the examiner's opinion was based in large part on 
history as reported by the veteran.  There is no evidence 
that the examiner reviewed the veteran's claims file in 
conjunction with the examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a "bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional."  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) 

As evidenced by the most recent VA examination dated November 
2000, the veteran currently has normal hearing for VA 
purposes.  Although the examiner stated, after review of the 
entire claims folder, that the veteran had a mild high 
frequency sensorineural loss at 8000 hertz, pure tone 
thresholds at the requisite frequencies were normal for VA 
purposes, and speech discrimination scores were 100 percent 
bilaterally. 

In conclusion, and as shown by the most recent VA 
examination, the veteran does not currently have impaired 
hearing/hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385 (2000).  Accordingly, his claim must be 
denied.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.


The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to service 
connection for bilateral defective hearing.  Accordingly, no 
further assistance is required in order to fulfill the VA's 
duty to assist him required by the aforementioned law and 
implementing regulations.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As noted above, in December 2000, the RO granted the veteran 
service connection for tinnitus with a 10 percent rating.  
The veteran's attorney, in correspondence of February 2001, 
voiced disagreement with the assignment of a 10 percent 
evaluation for the veteran's tinnitus.  However, a 
supplemental statement of the case was never issued.  The 
Court has held that the RO's failure to issue a statement of 
the case is a procedural defect requiring Remand.  Manlincon 
v. West, 12 Vet. App. 238 (1999) (in circumstances where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued).  
Therefore, the RO should furnish the veteran with a statement 
of the case concerning the aforementioned issue.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish the veteran with a 
supplemental statement of the case 
concerning the issue of entitlement to a 
rating in excess of 10 percent for 
tinnitus.  

If a timely substantive appeal is filed, 
these issues should be certified to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 


